DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on --10/13/21. Claims 1, 5, 8, 10, 14, 16, and 18 have been amended. Claims 1-20 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and accepted as correcting the issues raised in the rejection under 35 USC 112(b) made in the previous action. These rejections regarding non-responsive amendments are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connel (US 2016/0088787 A1) in view of Maeoka (US 4,548,027).

claim 1, Connell discloses a system for monitoring the performance of ground engaging components of an agricultural implement (see e.g. at least Abstract, Fig. 1-5, and related text), the system comprising:
a ground engaging component configured to rotate relative to soil within a field as the agricultural implement is moved across the field (e.g. at least a ground-engaging tool, disk gangs 116, disks 118, rolling baskets 120, see e.g. at least Abstract, p. 20-21, Fig. 1-5, and related text);
a sensor configured to detect a parameter indicative of a rotational speed of the ground engaging component (e.g. at least speed sensor 122, 126, see e.g. at least p. 24; Fig. 1-6, and related text); and
a controller communicatively coupled to the sensor (e.g. at least controller 130, 132, see e.g. at least p. 25, Fig. 2-7, and related text), the controller configured to: 
monitor the rotational speed of the ground engaging component based on measurement signals received from the sensor (see e.g. at least p. 24; Fig. 1-6, and related text),
compare the monitored rotational speed to a baseline rotational speed value (see e.g. at least p. 3-5, 38, 44-46; Fig. 6-7, and related text); and
 initiate a control action when it is determined that the monitored rotational speed has crossed the baseline rotational speed value a threshold number of times during a given time interval (see e.g. at least p. 3-5, 36, 38-41, 47; Fig. 6-7, and related text, sending an alert signal upon determining that the ratio of the rotational speed to ground speed is below a threshold ratio over a predetermined interval or period of time, e.g. monitored rotational speed (e.g. each revolution measured in rotations per second and/or rotations 
Additionally, Maeoka teaches limitations not expressly disclosed by Connel including namely: determine when a monitored rotational speed has crossed a baseline rotational speed value a threshold plurality of times during a given time interval (see e.g. at least 4:8-40, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Connel by determining when the monitored rotational speed has crossed a baseline rotational speed value a threshold plurality of times during a given time interval as taught by Maeoka in order to provide a combine harvester having traveling speed control means to promptly respond to and follow sudden or abrupt load variations in an excellent manner and yet make no response to load variations of the random nature (Maeoka: 2:13-20).

Regarding claim 2, Modified Connell teaches that the controller is further configured to initiate the control action when it is determined that an acceleration of the ground engaging component has exceeded a predetermined maximum acceleration threshold (Connell: see e.g. at least p. 3-5, 36, 38-41, 46-47; Fig. 6-7, and related text).

Regarding claim 3, Modified Connell teaches that the controller is further configured to monitor a ground speed at which the agricultural implement is being moved across the field and determine the baseline rotational speed value based on the monitored ground speed (Connell: see e.g. at least p. 38-44, Fig. 6, and related text).

Regarding claim 4, Modified Connell teaches that the controller is further configured to determine the baseline rotational speed value based on a type of the ground engaging component or a soil parameter (Connell: see e.g. at least p. 38-39, 42).

Regarding claim 5, Modified Connell teaches that the control action comprises at least one of notifying an operator of the agricultural implement that the monitored rotational speed has crossed the baseline rotational speed value the threshold plurality of times during the given time interval (Connell: see e.g. at least p. 3-5, 28, 36, 38-41, 47; Fig. 6-7, and related text; Maeoka: see e.g. at least 4:8-40, Fig. 2, and related text).

Regarding claim 6, Modified Connell teaches that the control action comprises adjusting an operating parameter of the agricultural implement (Connell: see e.g. at least p. 29).

Regarding claim 7, Modified Connell teaches that the operating parameter comprises at least one of a downforce applied to or a penetration depth of the ground engaging component (Connell: see e.g. at least p. 29).

Regarding claim 8, Modified Connell teaches that the threshold plurality of times is at least three times (Connell: see e.g. at least p. 41; Maeoka: see e.g. at least 4:8-40, Fig. 2, and related text)).

Regarding claim 9, Modified Connell teaches that the given time interval is less than three seconds (Connell: see e.g. at least p. 47).

Regarding claim 10, Connell discloses a system for monitoring the performance of ground engaging components of an agricultural implement (see e.g. at least Abstract, Fig. 1-5, and related text), the system comprising:
a ground engaging component configured to rotate relative to soil within a field as the agricultural implement is moved across the field (e.g. at least a ground-engaging tool, disk gangs 116, disks 118, rolling baskets 120, see e.g. at least Abstract, p. 20-21, Fig. 1-5, and related text);

a controller communicatively coupled to the sensor (e.g. at least controller 130, 132, see e.g. at least p. 25, Fig. 2-7, and related text), the controller configured to: 
monitor an acceleration of the ground engaging component based on measurement signals received from the sensor (see e.g. at least p. 46, Fig. 6, and related text);
initiate the control action when it is determined that the monitored acceleration of the ground engaging component has exceeded a predetermined maximum acceleration threshold (see e.g. at least p. 3-5, 36, 38-41, 46-47; Fig. 6-7, and related text, sending an alert signal upon determining that the ratio of the rotational acceleration to ground acceleration is below a threshold ratio over a predetermined interval or period of time).
Additionally, Maeoka teaches limitations not expressly disclosed by Connel including namely: determine when a monitored acceleration has exceeded a predetermined maximum acceleration threshold (see e.g. at least 8:31-61, Fig. 13-15, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Connel by determining when the monitored acceleration has exceeded a predetermined maximum acceleration threshold as taught by Maeoka in order to provide a combine harvester having traveling speed control means to promptly respond to and follow sudden or abrupt load variations in an excellent manner and yet make no response to load variations of the random nature (Maeoka: 2:13-20).

Regarding claim 11, Modified Connell teaches that the control action comprises at least one of notifying an operator of the agricultural implement that the monitored acceleration has exceeded the predetermined maximum acceleration threshold or providing a performance parameter associated with the monitored acceleration (Connell: see e.g. at least p. 3-5, 36, 38-41, 46-47; Fig. 6-7, and related text).

Regarding claim 12, Modified Connell teaches that the control action comprises adjusting an operating parameter of the agricultural implement (Connell: see e.g. at least p. 29).

claim 13, Modified Connell teaches that the operating parameter comprises at least one of a downforce applied to or a penetration depth of the ground engaging component (Connell: see e.g. at least p. 29).

Regarding claim 14, Connell discloses a method for monitoring the performance of ground engaging components of an agricultural implement (see e.g. at least Abstract, Fig. 6, and related text), the method comprising:
controlling, with a computing device (e.g. at least controller 130, 132, see e.g. at least p. 25, Fig. 2-7, and related text), an operation of the agricultural implement (e.g. at least a ground-engaging tool, implement 100, see e.g. at least Abstract, p. 16, Fig. 1-5, and related text) as the agricultural implement is moved across a field, a ground engaging component of the agricultural implement configured to rotate relative to soil within the field as the agricultural implement is moved across the field (e.g. at least disk gangs 116, disks 118, rolling baskets 120, see e.g. at least Abstract, p. 3-6, 19-21, Fig. 1-7, and related text);
monitoring, with a computing device, a rotational speed of the ground engaging component relative to a baseline rotational speed value (see e.g. at least p. 3-5, 38, 44-46; Fig. 6-7, and related text); and
when the monitored rotational speed has crossed the baseline rotational speed value a threshold number of times during a given time interval, initiating, with the computing device, a control action (see e.g. at least p. 3-5, 36, 38-41, 47; Fig. 6-7, and related text, sending an alert signal upon determining that the ratio of the rotational speed to ground speed is below a threshold ratio over a predetermined interval or 
Additionally, Maeoka teaches limitations not expressly disclosed by Connel including namely: determining, with a computing device, when a monitored rotational speed has crossed a baseline rotational speed value a threshold plurality of times during a given time interval (see e.g. at least 4:8-40, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Connel by determining, with the computing device, when the monitored rotational speed has crossed a baseline rotational speed value a threshold plurality of times during a given time interval; and when the monitored rotational speed has crossed the baseline rotational speed value the threshold plurality of times during the given time interval, initiating, with the computing device, a control action as taught by Maeoka in order to provide a combine harvester having traveling speed control means to promptly respond to and follow sudden or abrupt load variations in an excellent manner and yet make no response to load variations of the random nature (Maeoka: 2:13-20).

Regarding claim 15, Modified Connell teaches: 
when an acceleration of the ground engaging component has exceeded a predetermined maximum acceleration threshold, initiating, with the computing device, the control action (Connell: see e.g. at least p. 3-5, 36, 38-41, 46-47; Fig. 6-7, and related text).

Regarding claim 16, Modified Connell teaches:
monitoring, with the computing device, a ground speed at which the agricultural implement is being moved across the field (Connell: see e.g. at least p. 37, Fig. 6, and related text); and
determining, with the computing device, a baseline rotational value based on the monitored ground speed (Connell: see e.g. at least p. 38-44, Fig. 6, and related text).

Regarding claim 17, Modified Connell teaches: 
determining, with the computing device, the baseline rotational speed value based on a type of the ground engaging component or a soil parameter (Connell: see e.g. at least p. 38-39, 42).

Regarding claim 18, Modified Connell teaches that the control action comprises notifying an operator of the agricultural implement that the monitored rotational speed has 

Regarding claim 19, Modified Connell teaches that the control action comprises adjusting an operating parameter of the agricultural implement (Connell: see e.g. at least p. 29).

Regarding claim 20 Modified Connell teaches that the operating parameter comprises at least one of a downforce applied to or a penetration depth of the ground engaging component (Connell: see e.g. at least p. 29).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662